Citation Nr: 0940567	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected right hip disability prior to July 18, 
2007, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating 
for service-connected right knee disability prior to July 18, 
2007, and in excess of 10 percent thereafter.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 
to January 2000 and February 2004 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's service-connected right hip disability is 
manifested by no more than degenerative changes 
(osteoarthritis) with pain and noncompensable limitation of 
motion; nor is it productive of an extraordinary disability 
picture.

2.  Prior to February 11, 2009, the Veteran's service-
connected right knee disability is manifested by no more than 
degenerative changes (osteoarthritis) with pain and 
noncompensable limitation of motion; nor is it productive of 
an extraordinary disability picture.

3.  As a 3/11, 2009, the veteran's service-connected right 
knee disability is productive of no more than limitation of 
extension to 10 degrees and limitation of flexion to 90 
degrees.

4.  The issue of a 10 percent disability rating for multiple 
noncompensable service-connected disabilities is moot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for right hip osteoarthritis, status post stress 
fracture, are met from November 18, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5250 
through 5255 (2009).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for right knee osteoarthritis, status post stress 
fracture, are met from November 18, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5256 
through 5263 (2009).

3.  The criteria for a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, the Veteran's claims arise from her 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
March 2006 and February 2009.  Significantly, the Board 
observes that she does not report that the conditions have 
worsened since she was last examined, and thus a remand is 
not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, VA must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Service connection was granted effective November 18, 2005, 
for a right hip disability, initially characterized as 
"history, right hip stress fracture," and a right knee 
disability, initially characterized as "history, right knee 
stress changes."  Both disabilities were evaluated as 
noncompensable.  The Veteran disagreed with the 
noncompensable disability ratings of these now service-
connected disabilities.  The Veteran's claims for higher 
evaluations are, therefore, original claims that were placed 
in appellate status by her disagreement with the initial 
rating awards.  In these circumstances, separate ratings may 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In fact, in a February 
2009, the RO granted a 10 percent disability rating for each 
disability effective July 18, 2007.



Right Hip Disability

The Veteran's right hip disability has been evaluated by the 
RO as analogous to impairment of the femur under Diagnostic 
Code 5255 stating that this disability is not specifically 
listed in the VA rating schedule.  When an unlisted condition 
is encountered, it is permissible to rate the condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board finds, however, that the Veteran's current right 
hip disability is not an unlisted condition.  The medical 
evidence of record establishes that the Veteran is diagnosed 
to have degenerative osteoarthritis of the right hip as a 
result of the right hip stress fracture incurred in service.  
The RO even acknowledged this in the February 2009 rating 
decision by recharacterizing this disability from "history, 
right hip stress fracture" to "degenerative osteoarthritis, 
mild, right hip."  Thus, the Board finds that the more 
appropriate Diagnostic Code for rating this disability is 
Diagnostic Code 5010, which evaluates traumatic 
osteoarthritis.  

Diagnostic Code 5010 refers the rater to Diagnostic Code 
5003, which evaluates degenerative osteoarthritis.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
is rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

Limitation of motion of the hip and thigh is evaluated under 
Diagnostic Codes 5251 through 5253.  Diagnostic Code 5251, 
for limitation of extension of the thigh, provides a maximum 
10 percent rating when motion is limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Diagnostic 5252, 
for limitation of flexion of the thigh, provides a 10 percent 
rating when motion is limited to 45 degrees; a 20 percent 
rating when motion is limited to 30 degrees; a 30 percent 
rating when motion is limited to 20 degrees; and a maximum 40 
percent rating when motion is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Diagnostic Code 
5253, for impairment of the thigh, provides a 10 percent 
rating when either rotation of the thigh is limited (i.e., 
cannot toe-out more than 15 degrees), or there is a 
limitation of adduction (i.e., cannot cross legs).  A maximum 
20 percent rating is warranted when there is a limitation of 
abduction and motion is lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  Standard motion of the hip is 
from 0 to 125 degrees of flexion, and 0 to 45 degrees of 
abduction.  38 C.F.R. § 4.71, Plate II.  

Other Diagnostic Codes relating to evaluation of hip 
disabilities include 5250 for ankylosis and 5254 for flail 
hip joint.  The Board notes that evaluation under these 
Diagnostic Codes is not warranted as the evidence of record 
fails to establish there is ankylosis of the right hip or a 
flail right hip joint.  As for Diagnostic Code 5255, the 
evidence does not show malunion of the femur, fracture of the 
surgical neck of the femur with false joint, or fracture of 
the shaft or anatomical neck of the femur with nonunion.  
Thus evaluation under Diagnostic Code 5255 is also not 
appropriate. 

The service treatment records show that the Veteran incurred 
a stress fracture to the right mid medial femur (right hip) 
in April 2004.  She was placed on profile until her discharge 
from active duty in August 2004.  

Post-service VA treatment records from April 2005 to February 
2009 show an assessment of mild degenerative joint disease by 
x-ray as early as May 2005, and a continued diagnosis of 
degenerative osteoarthritis in the right hip.  They also show 
the Veteran's complaints of pain in the right hip aggravated 
by running and walking not adequately alleviated by anti-
inflammatory and pain medications.  On physical examination 
in April 2005, the Veteran had full range of motion of the 
right hip with pain on internal rotation only, 5/5 motor 
strength and a normal gait.  On physical examination in June 
2005, she had full range of motion but with pain on both 
internal and external rotation.  There was also tenderness to 
palpation at the right posterior iliac near the sacrum 
(sacroiliac joint area).  The assessment was history of right 
stress hip fracture with mild degenerative joint disease by 
x-ray and persistent pain.  In July 2005, she underwent 
consult with Physical Medicine.  She complained of right hip 
discomfort and pain in the right groin area aggravated by 
running and walking.  She expressed concern that her 
discomfort is progressively limiting her activity level.  On 
physical examination, she ambulated with a mildly shortened 
stance phase on the right side.  She had some tenderness over 
the right sacroiliac joint, mild tightness of the right 
gluteal musculature, and irritability with internal rotation 
in a seated position.  The x-rays of the right hip and pelvis 
taken in April 2005 were reviewed and the doctor indicated 
that they showed mild degenerative changes of both hips, 
slightly worse on the right side.  The doctor's impression 
was that most of the Veteran's symptoms seem related to 
articular pathology of the right hip joint.  On Orthopedic 
Consult in January 2006, she had a normal stance and gait, 
she could fully squat and rise and she had full active range 
of motion.  The cause of the Veteran's pain was undetermined.  
However, on follow up in April 2006 with Physical Medicine, 
the doctor continued his impression that her pain is from 
articular pathology of the right hip joint.  

The Veteran underwent VA examination in March 2006, at which 
she reported having pain rated as 4/10 for which she takes 
Motrin as needed.  She stated that she has flare-ups caused 
by walking or running that nothing makes better.  During a 
flare-up, she reported having additional mild limitation of 
functioning due to pain.  Other than that, she described no 
limitations due to weakness, pain, fatigability, or 
incoordination.  She denied having any incapacitating 
episodes.  

On physical examination, the examiner noted that her gait was 
normal and narrow based.  The Veteran was able to rise onto 
her toes and heels, tandem walk and rise from a squat without 
difficulty.  There was good muscle bulk and tone.  Range of 
motion of the right hip was 0 to 125 degrees of flexion, 0 to 
30 degrees of adduction, 0 to 45 degrees of abduction, 0 to 
40 degrees of internal rotation, and 0 to 40 degrees of 
external rotation.  She complained of mild pain at the end 
points with all of these movements.  Passive range of motion 
and range of motion after repetitive use testing showed no 
change.  There was tenderness to palpation over the anterior 
right hip.  No diagnostic and clinical tests were done or 
noted as being reviewed.  The assessment was right hip stress 
fracture.

The Veteran underwent a second VA examination in February 
2009.  At that time, she complained of constant sharp pain in 
the right hip associated with weakness, stiffness, giving way 
and fatigability.  She rated her typical daily pain as 7 out 
of 10.  Exacerbating factors include bending, lifting, 
walking, weather and overuse.  Alleviating factors include 
rest and medication.  She rated her pain during flare-ups as 
10 out of 10.  Her flare-ups last for two to three hours and 
can occur on a daily basis.  She estimated that, after 
repetitive use or during a flare-up, the range of motion and 
function of the right hip joint is additionally moderately 
more limited by pain, weakness, incoordination, and 
fatigability of which pain has the major functional impact.  
The Veteran also reported that her joint conditions affect 
her occupational duties by causing pain with walking and 
standing, decreased concentration, increased absenteeism, 
need for more frequent rest breaks and being assigned light 
duty.  

On physical examination, her gait was normal with a normal 
stance phase.  She was able to right on her toes and heels 
and tandem walk without difficulty, but complained of pain 
while rising from a squat.  There was tenderness to palpation 
over the right posterior-lateral hip and right sacroiliac 
joint.  Range of motion for the right hip was 0 to 125 
degrees of flexion, 0 to 30 degrees of adduction, 0 to 45 
degrees of abduction, and 0 to 40 degrees of both internal 
and external rotation.  The Veteran complained of mild pain 
at the end points with all of these movements.  Passive range 
of motion and range of motion after repetitive use testing 
showed no change.  The Veteran demonstrated that, during a 
flare up or repetitive use, the effective functional range of 
motion for the right hip is additionally limited to 90 
degrees of flexion due to increased pain, and to 20 degrees 
of internal and external rotation due to increased pain.  No 
diagnostic or clinical tests were conducted.  The assessment 
was right hip strain.

After considering all the evidence, the Board finds that the 
Veteran is not entitled to a compensable rating based upon 
limitation of motion.  In order to receive a compensable 
rating of 10 percent, the Veteran's right hip would have to 
have a limitation of flexion of at least 45 degrees, 
limitation of extension to 5 degrees, limitation of rotation 
of at least 15 degrees (cannot toe-out more than 15 degrees), 
or be unable to cross her legs (limitation of adduction).  
Even taking pain and additional limitation of functioning 
during flare-ups or after repetitive use into consideration, 
as she has no limitation of motion normally, this disability 
is still not limiting enough to entitle her to a compensable 
rating under Diagnostic Codes 5251 through 5253.  At most, 
per the Veteran's report at the February 2009 VA examination, 
she has limitation of flexion to 90 degrees, and to 20 
degrees of rotation.

Having found that the Veteran's hip is noncompensable under 
the rating criteria for limitation of motion of the hip and 
thigh, the Board finds that the Veteran is, however, entitled 
to a 10 percent evaluation under Diagnostic Code 5010.  
Although it appears that normally the Veteran has no 
limitation of motion of the right hip, when taking into 
consideration her additional loss of function during a flare-
up or after repetitive use, including loss of motion as 
reported at the VA examinations, the Board finds that the 
Veteran's disability picture is more accurately reflected by 
a 10 percent disability rating for degenerative 
osteoarthritis of the right hip (a major joint) as a residual 
of the service-connected right hip stress fracture.  The 
Board notes that this 10 percent rating should be effective 
from November 18, 2005, the date service connection was 
awarded as the medical evidence at least establishes 
reasonable doubt that there were degenerative changes of the 
right hip present prior to the Veteran filing her claim.

Although a 10 percent disability rating is warranted for the 
Veteran's degenerative osteoarthritis of the right hip, the 
Board finds that a higher disability rating is not warranted 
as the Veteran's disability picture is not consistent with a 
finding that she has ankylosis of the hip, limitation of 
flexion to at least 30 degrees, limitation of abduction to 10 
degrees, or a flail joint.  Moreover, her disability is not 
consistent with an impairment of the femur causing moderate 
knee or hip disability as the medical evidence fails to show 
that she continues to have an impairment of the femur.  
Multiple imaging studies have failed to show any sign of a 
continuing fracture or other bony abnormality of the femur.  
Instead, the medical records show her main disability is the 
degenerative osteoarthritis in the right hip.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against finding that a disability rating in 
excess of 10 percent for the Veteran's right hip disability 
is warranted.

Finally, the Board must consider whether referral for 
extraschedular consideration is warranted under 38 C.F.R. 
§ 3.321(b).  It is generally provided that the rating 
schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   
.
As the Board finds that the Veteran's disability picture is 
adequately contemplated by the rating schedule, the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.  The 
Veteran's main complaint is pain in the right hip that 
radiates into the groin and the sacroiliac area, with flare-
ups of pain, especially after repetitive use, that cause some 
additional limitation of functioning of the right hip, 
including limitation of motion and difficulty walking and 
standing.  However, the overall medical evidence indicates 
she has full range of motion of the right hip, a normal gait 
and stance, can stand on her toes and heels, and can tandem 
walk.  She can walk up to three miles and stand up to three 
hours.  She does not use any assistive devices for 
ambulation.  At the February 2009 VA examination, she 
reported that her joint conditions (both right hip and right 
knee) affect her occupationally by causing pain with walking 
and standing, decreased concentration, increased absenteeism, 
the need for more frequent breaks, and being assigned light 
duty.  She has, however, continued to work as a nurses' aid 
despite her disability.  As the Veteran's main complaint is 
of pain in the hip with only mild additional impairment 
during flare-ups, the Board finds that the VA rating schedule 
adequately contemplates her disability as indicated by the 10 
percent award.  Thus, referral for extraschedular 
consideration is not warranted.

In conclusion, the Board finds that a disability rating of 10 
percent, but no higher, is warranted as of November 18, 2005, 
for the Veteran's Service the Right Hip Disability.

Right Knee Disability

Service connection for history, right knee stress changes, 
was granted in the May 2006 rating decision and evaluated as 
noncompensable under Diagnostic Code 5257 effective November 
18, 2005, the date of the Veteran's claim for service 
connection.  By rating decision issued in April 2009, the RO 
granted an increased disability rating to 10 percent under 
Diagnostic Code 5010, but only effective as of July 18, 2007, 
per the RO the date x-rays revealed osteoarthritis of the 
right knee.  

The Board notes that the initial noncompensable rating 
awarded by the RO was based on evaluating the Veteran's right 
knee disability as analogous to impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257) as there is no Diagnostic Code specific for "stress 
changes."  As the law regarding ratings by analogy was 
previously discussed, it will not be reiterated here.  The 
Board finds that the Veteran's right knee disability is not 
an unlisted condition.  The medical evidence of record 
establishes that the Veteran was diagnosed to have 
degenerative changes (osteoarthritis) of the right knee as a 
result of the injury incurred in service as early as May 
2005.  The RO even acknowledged this diagnosis in the 
February 2009 rating decision by recharacterizing this 
disability from "history, right knee stress changes" to 
"osteoarthritis, right knee."  Thus, the Board finds that 
the more appropriate Diagnostic Code for evaluating the right 
knee disability is Diagnostic Code 5010, which evaluates 
traumatic osteoarthritis.  

Diagnostic Code 5010 directs the rater to the criteria set 
forth in Diagnostic Code 5003 for degenerative 
osteoarthritis.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 is used 
to evaluate knee disabilities based upon limitation of 
flexion of the knee.  It provides for a compensable rating 
when flexion is limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is used 
to evaluate knee disabilities based upon limitation of 
extension of the knee, and provides for a compensable rating 
when extension is limited to 10 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal range of motion of the 
knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

Other Diagnostic Codes pertaining to knee disability include 
5256 (ankylosis), 5257 (other impairment of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum).  Initially the 
Board notes that evaluation under Diagnostic Codes 5256, 
5258, 5259, 5262 and 5263 is not warranted as the medical 
evidence fails to show the Veteran has ankylosis of the right 
knee, damage to the semilunar cartilage or removal thereof, 
impairment of the tibia and/or fibula or genu recurvatum.  

As for Diagnostic Code 5257, it provides for evaluating an 
impairment of the knee with recurrent subluxation or lateral 
instability as 10 percent disabling for a slight impairment, 
20 percent disabling for a moderate impairment, and 30 
percent disabling for a severe impairment.  Under Diagnostic 
Code 5257, 30 percent is the maximum scheduler rating 
provided.  Diagnostic Code 5257 is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Although the medical records show the Veteran made 
occasional complaints of giving way or locking of the right 
knee, physical examination has failed to establish any 
objective signs of recurrent subluxation or lateral 
instability.  Varus and valgus stress tests, as well as 
Lachman's and Drawer tests, have been negative for laxity or 
instability of the ligaments in the right knee.  Thus, 
evaluation under Diagnostic Code 5257 is also not warranted.

The Veteran's service treatment records show that, in 
addition to sustaining a stress fracture to the right femur, 
at the same time she also incurred a stress fracture to the 
right tibia.  These records also show a diagnosis of 
patellofemoral pain syndrome or chondromalacia of the right 
knee.  The Veteran was placed on profile until her discharge 
from active duty in August 2004.

VA treatment records show that, as early as May 2005, the 
Veteran was seen for complaints of  pain in the right knee 
since injuring it in service.  Although x-ray reports of the 
right knee failed to indicate any degenerative changes within 
the knee, the Veteran's treating physician clearly stated in 
the May 2005 treatment note that the Veteran had mild 
degenerative joint disease of the right knee, and that 
diagnosis has been continued.  

In July 2007, she was seen again after an almost two year 
absence with complaints of a worsening of her right knee pain 
with locking and popping.  On physical examination, there was 
obvious crepitus and popping, but no significant 
anterior/posterior drawer sign.  There was a positive pivot 
shift and joint line tenderness, markedly worse on the medial 
side.  The assessment was degenerative right knee.  She was 
issued a hinged knee brace.  She was seen again in April 2008 
without significant improvement.  Physical examination again 
revealed crepitus and popping on exam, but no 
anterior/posterior laxity.  The assessment was degenerative 
osteoarthritis, and she was given a steroid injection to the 
knee.  On follow up in July 2008, she reported no significant 
improvement from the steroid injection.  Rather she reported 
a worsening of her right leg pain.  She referred that her 
pain worsens as the day progresses, and any type of use of 
her legs, particularly in lifting patients at the nursing 
home where she works, makes the pain worse.  On physical 
examination, she had crepitus on flexion/extension, and pain 
on passive internal and external rotation.  
Anterior/posterior drawer test was negative.  The assessment 
was again degenerative osteoarthritis of the right knee most 
likely secondary to the right medial femoral shaft and medial 
tibial metaphysic stress fractures back in service.  A 
December 2008 Orthopedic Consult shows that x-rays revealed 
minimal to moderate tricompartmental degenerative joint 
disease bilaterally, increased soft tissue envelope and 
decreased muscle mass bilaterally.  

The Veteran underwent VA examination initially in March 2006.  
She complained of having intermittent, sharp and dull pain in 
the right knee with associated stiffness.  She related that 
walking and running causes flare-ups of pain.  Flare-ups last 
for two to three hours and occur on a daily basis.  She also 
reported additional mild limitation of functioning due to 
pain during flare-ups or after repetitive use.  She stated 
that her right knee disability affects her at work because it 
hurts to bend down.  She also said she avoids overtime 
because of the pain.

Physical examination revealed the Veteran had a normal gait 
and was able to rise onto her toes and heels, tandem walk, 
and rise from a squat without difficulty.  She had good 
muscle bulk and tone without atrophy or gross deformity.  Her 
knees were normal looking without warmth, swelling or 
effusion.  The patella appeared to track normally without 
pain or crepitus with movement.  There was mild tenderness to 
palpation over the anterior right knee diffusely.  The medial 
and lateral joint lines were nontender to palpation.  Medial 
and lateral collateral ligament testing with varus and valgus 
stress showed no laxity.  Lachman's test of the anterior and 
posterior cruciate ligaments also showed no laxity.  Range of 
motion was full from 0 degrees of extension to 140 degrees of 
flexion with complaints of pain at 140 degrees of flexion.  
Strength was 5/5.  Passive range of motion and range of 
motion after repetitive use testing showed no change.  No 
diagnostic or clinical tests were conducted.  The assessment 
was right knee strain.

The Veteran underwent a second VA examination in February 
2009 at which she reported now having sharp constant pain in 
her right knee associated with weakness, giving way and 
fatigability.  She rated her typical pain on a daily basis as 
a 7/10.  She reported flare-ups caused by bending, lifting, 
walking, weather and overuse, improved by rest and 
medication.  These flare-ups can last for all day until she 
is able to get off her feet and can occur on a daily basis.  
She reported additional moderate limitation of function after 
repetitive use or during a flare up, including limitation of 
motion, due to pain, weakness, incoordination, and 
fatigability, of which pain has the major functional impact.  

On physical examination, the Veteran had a normal gait and a 
normal stance phase bilaterally.  The right knee was normal 
color without warmth, but there was slight swelling.  The 
patella appeared to track normally, but the Veteran 
complained of pain and there was crepitus with movement.  The 
medial and lateral joint lines were tender to palpation.  
Medial and lateral collateral ligament testing with varus and 
valgus stress showed no laxity.  Lachman's tests of the 
anterior and posterior cruciate ligaments showed no laxity.  
There was diffuse tenderness to palpation over the right 
knee.  Range of motion for the right knee was limited from -
10 degrees of extension to 130 degrees of flexion with a 
grimace and complaint of pain.  The Veteran stated that pain 
began at -10 degrees of extension and continued to 0 degrees 
of extension.  The Veteran also stated that pain began at 120 
degrees of flexion and continued 130 degrees of flexion.  
Passive range of motion and range of motion after repetitive 
use testing showed no change.  Strength for the right knee 
extension and flexion was 5/5.  The anterior cruciate 
ligament and collateral ligaments revealed no instability.  
The Veteran demonstrated that during a flare up or after 
repetitive use, the effective functional range of motion for 
the right knee is additionally limited to 90 degrees of 
flexion due to increased pain.  No diagnostic or clinical 
tests were performed; however, the examiner remarked that x-
rays from December 2008 were normal.  The assessment was 
right knee strain.

After considering all the evidence, the Board finds that, 
prior to February 2009, the Veteran was not entitled to a 
compensable rating based upon limitation of motion.  In order 
to receive a compensable rating of 10 percent, the Veteran's 
right knee would have to have limitation of flexion of at 
least 45 degrees or limitation of extension to 10 degrees.  
Even taking pain and additional limitation of functioning 
during flare-ups or after repetitive use into consideration, 
as she had no limitation of motion normally, this disability 
is still not limiting enough to entitle her to a compensable 
rating under Diagnostic Codes 5260 and 5261.  At most, per 
the Veteran's report at the March 2006 VA examination, her 
functioning was only additionally mildly limited by pain 
without additional limitation of movement.  She also did not 
report additional limitations due to weakness, fatigability 
or incoordination.  

As of the February 2009 VA examination, the Veteran is 
entitled to a 10 percent disability rating for limitation of 
extension under Diagnostic Code 5261 as the examiner's 
findings revealed extension of the knee was limited to -10 
degrees.  However, a higher disability rating is not 
warranted as there was no additional limitation of extension 
during flare-ups or after repetitive use that would be 
consistent with limitation of extension to at least 15 
degrees.  Also, a separate disability rating under Diagnostic 
Code 5260 for limitation of flexion is not warranted as the 
examiner noted flexion was limited to 120 degrees with pain 
and additional limitation during flare-up or after repetitive 
use only to 90 degrees.  Thus, this disability is not 
consistent with a limitation of at least 45 degrees of 
flexion needed to warrant a 10 percent disability rating 
under this Diagnostic Code.  Finally, the Board notes that a 
separate disability rating is also not warranted under 
Diagnostic Code 5257 because there were no objective signs of 
ligamentous laxity or recurrent subluxation of the right 
knee.

Having found that the Veteran's right knee disability is 
noncompensable prior to February 2009 under the rating 
criteria for limitation of motion of the knee, the Board 
finds that the Veteran is, however, entitled to a 10 percent 
evaluation under Diagnostic Code 5010.  The medical evidence 
demonstrates that, prior to February 2009, the Veteran had no 
limitation of motion of the right knee but, when taking into 
consideration her additional loss of function during flare-up 
or after repetitive use, the Board finds that the Veteran's 
disability picture is more accurately reflected by a 10 
percent disability rating for degenerative osteoarthritis of 
the right knee (a major joint) as a residual of the service-
connected right knee stress changes.  The Board notes that 
this 10 percent rating should be effective from November 18, 
2005, the date service connection was awarded as the medical 
evidence at least establishes reasonable doubt that there 
were degenerative changes of the right knee present prior to 
the Veteran filing her claim.

Although a 10 percent disability rating is warranted for the 
Veteran's degenerative osteoarthritis of the right knee, the 
Board finds that a higher disability rating is not warranted 
as the Veteran's disability picture is not consistent with a 
finding that she has ankylosis of the knee, limitation of 
flexion to at least 30 degrees, limitation of extension to no 
more than 15 degrees, or moderate recurrent subluxation or 
lateral instability.  Moreover, her disability is not 
consistent with an impairment of the tibia or fibula causing 
moderate knee or ankle disability as the medical evidence 
fails to show that she continues to have an impairment of the 
tibia.  Multiple imaging studies have failed to show any sign 
of a continuing fracture or other bony abnormality.  Instead, 
the medical records show her main disability is the 
degenerative osteoarthritis in the right knee.  

Moreover, as previously indicated, separate disability 
ratings under Diagnostic Codes 5260 and 5257 are not 
warranted for the same reasons as discussed above.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against finding that a disability rating in excess of 10 
percent for the Veteran's right knee disability is warranted.

Finally, the Board must consider whether referral for 
extraschedular consideration is warranted under 38 C.F.R. 
§ 3.321(b).  It is generally provided that the rating 
schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   
.
As the Board finds that the Veteran's disability picture is 
adequately contemplated by the rating schedule, the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.  The 
Veteran's main complaint is pain in the right knee, with 
flare-ups of pain, especially after repetitive use, that 
cause some additional limitation of functioning of the right 
knee, including limitation of flexion and difficulty walking 
and standing.  However, the overall medical evidence 
indicates that, despite having some limitation of motion in 
the right knee especially during flare-ups,  she has a normal 
gait and stance, can stand on her toes and heels, and can 
tandem walk.  She can walk up to three miles and stand up to 
three hours.  She does not use any assistive devices for 
ambulation.  Although she has been given a hinged brace to 
wear on her right knee, she admits that she does not wear it 
at work.  At the February 2009 VA examination, she reported 
that her joint conditions (both right hip and right knee) 
affect her occupationally by causing pain with walking and 
standing, decreased concentration, increased absenteeism, the 
need for more frequent breaks, and being assigned light duty.  
She has, however, continued to work as a nurses' aid despite 
her disability.  As the Veteran's main complaint is of pain 
in the right knee with only mild additional impairment during 
flare-ups, the Board finds that the VA rating schedule 
adequately contemplates her disability as indicated by the 10 
percent award.  Thus, referral for extraschedular 
consideration is not warranted.

The preponderance of the evidence is, therefore, against the 
Veteran's claim for a higher disability rating.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

In conclusion, the Board finds that a disability rating of 10 
percent, but no higher, is warranted as of November 18, 2005, 
for the Veteran's service the right knee disability.

Claim for a 10 Percent Rating For Multiple Noncompensable 
Service Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating. 38 C.F.R. § 3.324.

The Veteran is service-connected for two disabilities; right 
hip degenerative osteoarthritis, currently evaluated as 10 
percent disabling, and right knee osteoarthritis, rated as 10 
percent disabling, as discussed above.  Pursuant to this 
decision, those disability ratings are effective from the 
date of service connection.  Therefore, the Veteran does not 
have two or more separate service-connected disabilities that 
are rated as noncompensable disabling.  Moreover, a rating 
under 3.324 cannot be combined with any other rating.  
Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities is 
precluded as a matter of law.













	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 10 percent, 
but no higher, for degenerative osteoarthritis of the right 
hip is granted effective November 18, 2005, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial disability rating of 10 percent, 
but no higher, for osteoarthritis of the right knee is 
granted effective November 18, 2005, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


